COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bray and Bumgardner
Argued at Chesapeake, Virginia


KENNETH ANTHONY GORE
                                           MEMORANDUM OPINION * BY
v.   Record No. 1393-99-1                 JUDGE SAM W. COLEMAN III
                                                APRIL 4, 2000
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                     Johnny E. Morrison, Judge

          Dianne G. Ringer, Senior Assistant Public
          Defender, for appellant.

          Leah A. Darron, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


      Kenneth Anthony Gore was convicted in a bench trial of

statutory burglary with intent to commit assault in violation of

Code § 18.2-91.   He argues that the evidence is insufficient to

prove that he entered the dwelling with the requisite intent.    We

disagree and affirm the conviction.

                             BACKGROUND

     On October 8, 1998, at approximately 10:45 p.m., Kenneth

Gore, his sister, Patricia Gore, and his niece, Angelica Gore,

went to Althea Wallace's residence.   Wallace heard a knock on the

front door.   She opened her front door and stood behind the locked

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
screen door.    When she opened the door, Gore asked Wallace if she

"[had] a problem with [his] sister."       Wallace responded that

"[she] didn't have time for it" and slammed the front door shut.

As Wallace returned to her back bedroom, she heard the sound of

someone breaking through the screen door and kicking in the front

door.    Wallace came out of the bedroom to find Kenneth Gore

entering the house.    Wallace became frightened and fled the house

through the back door of her bedroom.

        Wallace testified that earlier that evening she had a

confrontation with Patricia and Angelica Gore regarding the man

that both Wallace and Patricia Gore were dating.

        Angelica and Patricia Gore both testified that they had

exchanged words with Wallace less than an hour before confronting

her.    Angelica Gore stated that after the earlier confrontation,

she asked Kenneth Gore to accompany her and Patricia Gore to

Wallace's residence.    Patricia Gore stated that she went to

Wallace's residence "to resolve a conflict" they had earlier that

day.    Angelica and Patricia Gore testified that although Kenneth

Gore kicked in the front door, he never entered the residence.

                                ANALYSIS

        Gore, conceding that the evidence is sufficient to prove that

he entered the residence, argues that the Commonwealth failed to

prove that he broke and entered the residence with the intent to

assault Wallace.


                                - 2 -
     On review of a challenge to the sufficiency of the evidence,

we view the evidence in the light most favorable to the

Commonwealth, the prevailing party, and grant to it all reasonable

inferences fairly deducible therefrom.    See Commonwealth v.

Jenkins, 255 Va. 516, 521, 499 S.E.2d 263, 265 (1998).    "The

judgment of a trial court sitting without a jury is entitled to

the same weight as a jury verdict, and will not be disturbed on

appeal unless plainly wrong or without evidence to support it."

Beck v. Commonwealth, 2 Va. App. 170, 172, 342 S.E.2d 642, 643

(1986) (citation omitted).

     In a prosecution for statutory burglary under Code § 18.2-91,

proof that the accused unlawfully entered another's dwelling

supports an inference that the entry was made for an unlawful

purpose.   See Black v. Commonwealth, 222 Va. 838, 840, 284 S.E.2d

608, 609 (1981).   The specific intent with which the unlawful

entry is made may be inferred from the surrounding facts and

circumstances.   See Scott v. Commonwealth, 228 Va. 519, 524, 323

S.E.2d 572, 575 (1984).   "The fact finder may draw reasonable

inferences from the evidence that the perpetrator intended to

commit one felony rather than another."   Black, 222 Va. at 841,

282 S.E.2d at 609 (citation omitted); see also Scott, 228 Va. at

524, 323 S.E.2d at 575.   "'Intent is a state of mind that may be

proved by an accused's acts or by his statements and that may be




                              - 3 -
shown by circumstantial evidence.'"   Wilson v. Commonwealth, 249

Va. 95, 101, 452 S.E.2d 669, 673-74 (1995) (citations omitted).

     Here, the evidence viewed in the light most favorable to the

Commonwealth proved that Wallace and Patricia Gore were dating the

same man and that they had exchanged words on several occasions.

At approximately 10:00 p.m. on October 28, 1998, Patricia Gore and

Wallace again argued over their mutual boyfriend.   Within an hour

after the incident, Angelica Gore asked Kenneth Gore to accompany

her and Patricia to Wallace's residence to confront Wallace about

her relationship with the mutual boyfriend and to confront her

about threats she had made earlier that evening.    Kenneth Gore

knocked on the front door and asked Wallace if she "[had] a

problem with [his] sister."   After Wallace refused to speak with

Gore, she slammed the front door shut.    Gore broke through the

screen door, kicked in the front door, and entered the residence.

Wallace became frightened for her safety and fled the residence.

     The fact finder reasonably could have inferred that Kenneth

Gore had the intent to assault Wallace when he kicked down the

front door and entered the residence.    Kenneth Gore's unlawful

entry into the residence supports the inference that he entered

with an unlawful purpose, and the surrounding circumstances

support an inference that he entered with an intent to assault




                              - 4 -
Wallace.   Accordingly, we find the evidence sufficient to support

the conviction and affirm.

                                                         Affirmed.




                              - 5 -